 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       SUN LIFE ASSURANCE COMPANY OF                            Case No. 2:19-CV-49-RSL
10     CANADA,
11                                                              MINUTE ORDER
                            Plaintiff,                          RENOTING MOTION ON
12                     v.                                       COURT’S CALENDAR
13     PARKER L. ANDERSON, KRISTA
14     ANDERSON and IVY T. BOLERO,
15                          Defendants.
16
            The following Minute Order is made and entered on the docket at the discretion of the
17
     HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:
18
            On January 14, 2019, plaintiff filed a “Motion to Deposit Funds,” Dkt. #4, but failed to
19
     include in the caption the date the motion is to be noted for consideration as required by Local
20
     Civil Rule 7(b)(2). The Clerk of Court is directed to note plaintiff’s “Motion to Deposit Funds”
21
     on the Court’s calendar for Friday, February 1. Any opposition shall be filed and served on
22
     plaintiff no later than 4:30 p.m. on Monday, January 28. Any reply shall be filed and served no
23
     later than 4:30 p.m. on Friday, February 1.
24
25          DATED this 18th day of January, 2019.
26                                                    s/ Kerry Simonds
                                                      Kerry Simonds, Deputy Clerk to the
27                                                    Honorable Robert S. Lasnik, Judge
28
     MINUTE ORDER RENOTING MOTION
     TO DEPOSIT FUNDS - 1
